Name: 2006/751/EC: Commission Decision of 27 October 2006 amending Decision 2000/147/EC implementing Council Directive 89/106/EEC as regards the classification of the reaction-to-fire performance of construction products (notified under document number C(2006) 5063) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of work and working conditions;  building and public works;  construction and town planning;  electronics and electrical engineering;  technology and technical regulations;  consumption;  environmental policy
 Date Published: 2006-11-04; 2007-06-05

 4.11.2006 EN Official Journal of the European Union L 305/8 COMMISSION DECISION of 27 October 2006 amending Decision 2000/147/EC implementing Council Directive 89/106/EEC as regards the classification of the reaction-to-fire performance of construction products (notified under document number C(2006) 5063) (Text with EEA relevance) (2006/751/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/106/EEC of 21 December 1988, on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1) and in particular Article 20(2) thereof, Whereas: (1) Commission Decision 2000/147/EC (2) established a classification system for the reaction-to-fire performance of construction products. (2) Following a review of certain product families, separate classes of reaction-to-fire performance should be established for electric cables. (3) Decision 2000/147/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2000/147/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 October 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 40, 11.2.1989, p. 12. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 50, 23.2.2000, p. 14. ANNEX The Annex to Decision 2000/147/EC is amended as follows: 1. The title of Table 1 is replaced by CLASSES OF REACTION-TO-FIRE PERFORMANCE FOR CONSTRUCTION PRODUCTS EXCLUDING FLOORINGS, LINEAR PIPE THERMAL INSULATION PRODUCTS, AND ELECTRIC CABLES. 2. The footnote (*) of Table 1 is deleted. 3. The following text is added: Table 4 CLASSES OF REACTION-TO-FIRE PERFORMANCE FOR ELECTRIC CABLES Class Test method(s) Classification criteria Additional classification Aca EN ISO 1716 PCS  ¤ 2,0 MJ/kg (1) B1ca FIPEC20 Scen 2 (5) and FS  ¤ 1,75 m and THR1 200s  ¤ 10 MJ and Peak HRR  ¤ 20 kW and FIGRA  ¤ 120 Ws  1 Smoke production (2) (6) and Flaming droplets/particles (3) and Acidity (4) (8) EN 60332-1-2 H  ¤ 425 mm B2ca FIPEC20 Scen 1 (5) and FS  ¤ 1,5 m and THR1 200s  ¤ 15 MJ and Peak HRR  ¤ 30 kW and FIGRA  ¤ 150 Ws  1 Smoke production (2) (7) and Flaming droplets/particles (3) and Acidity (4) (8) EN 60332-1-2 H  ¤ 425 mm Cca FIPEC20 Scen 1 (5) and FS  ¤ 2,0 m and THR1 200s  ¤ 30 MJ and Peak HRR  ¤ 60 kW and FIGRA  ¤ 300 Ws  1 Smoke production (2) (7) and Flaming droplets/particles (3) and Acidity (4) (8) EN 60332-1-2 H  ¤ 425 mm Dca FIPEC20 Scen 1 (5) and THR1 200s  ¤ 70 MJ and Peak HRR  ¤ 400 kW and FIGRA  ¤ 1 300 Ws  1 Smoke production (2) (7) and Flaming droplets/particles (3) and Acidity (4) (8) EN 60332-1-2 H  ¤ 425 mm Eca EN 60332-1-2 H  ¤ 425 mm Fca No performance determined MOUNTING AND FIXING CONDITIONS AND DEFINITIONS OF TEST PARAMETERS REGARDING ELECTRIC CABLES (AS MENTIONED IN FOOTNOTE (5) OF TABLE 4) 1. Mounting and fixing conditions 1.1. Mounting of the test sample general for classes B1ca, B2ca, Cca and Dca The cables shall be mounted on the front of a standard ladder (EN 50266-1). Lengths of 3,5 m of cables shall be used. The lower part of the electric cables shall be 20 cm under the lower edge of the burner. The cables shall be positioned in the middle of the ladder (with respect to its width). Each test piece or bundle shall be attached individually to each rung of the ladder by means of a metal wire (steel or copper). For electric cables up to and including 50 mm diameter, use wire between 0,5 mm and up to and including 1,0 mm in diameter. For cables above 50 mm diameter use wire between 1,0 mm and 1,5 mm in diameter. When mounting the test pieces, the first test piece shall be positioned approximately in the centre of the ladder and further test pieces shall be added on either side so that the whole array of test pieces is approximately centred on the ladder. The spacing and bundling is explained further below. At each height of 25 cm a horizontal line shall be drawn in order to measure the flame spread as a function of time. The first line (i.e. zero line) shall be at the same height as the burner. The cables shall be mounted as follows depending on the classification that is applied for. 1.1.1. Class B2ca, Cca and class Dca The selected mounting procedure depends on the electric cable diameter according to Table 4.1. Table 4.1 MOUNTING AS A FUNCTION OF CABLE DIAMETER Cable diameter Mounting Larger than or equal to 20 mm 20 mm spacing between cables Between 5 and 20 mm One cable diameter spacing between cables Less than or equal to 5 mm The cables shall be bundled in bundles of 10 mm diameter. The bundles shall not be twisted. The spacing between bundles shall be 10 mm. The threshold values are determined with the diameter rounded to nearest mm, except for cables with a diameter of less than 5 mm, where the diameter shall not be rounded. The following formulae are used for determination of the number of cable lengths per test. 1.1.1.1. For cables with diameter greater than or equal to 20 mm The number of cables, N, is given by: ¦ equation 1 where: dc is the diameter of the cable (in mm and rounded to the nearest mm). int function = the integer part of the result (i.e. the value rounded down). 1.1.1.2. For cables with a diameter greater than 5 mm but less than 20 mm The number of cables, N, is given by: ¦ equation 2 where: dc is the diameter of the cable (in mm and rounded). int function = the integer part of the result (i.e. the value rounded down). 1.1.1.3. For cables or wires with a diameter less than or equal to 5 mm The number of 10 mm bundles, Nbu, of cables is given by: ¦ equation 3 Thus 15 bundles with 10 mm distance between the bundles shall be mounted. The number of cables in each bundle (n) is: ¦ equation 4 where: dc is the diameter of the cable (in mm and not rounded). The number of cable lengths (CL) for wires or cables with a diameter less than 5 mm will hence be: CL = n Ã  15 ¦ equation 5 1.1.1.4. Total length of cable per test The total length L (m) per test is: L = n Ã  15 Ã  3,5 for dc  ¤ 5 mm or L = N Ã  3,5 for dc > 5 mm ¦ equation 6 1.1.2. Class B1ca At the back of the cable tray a non-combustible calcium silicate board shall be mounted with a density 870 ± 50 kg/m3 and a thickness of 11 ± 2 mm. This board can be mounted in two parts. In all other aspects the mounting of the cables is identical to class B2ca, Cca and Dca. 2. Definitions of test parameters Table 4.2 DEFINITIONS OF TEST PARAMETERS IN FIPEC20 SCENARIOS 1 AND 2 All calculated parameters are evaluated during 20 minutes from test start (ignition of burner). Parameter Explanation Test start Ignition of burner End of test 20 minutes after ignition of burner (End of period for calculation of parameters) HRRsm30, kW Heat Release Rate averaged by a 30-s sliding average SPRsm60, m2/s Smoke Production Rate averaged by a 60-s sliding average Peak HRR, kW Maximum of HRRsm30 between test start and end of test, excluded contribution from ignition source Peak SPR, m2/s Maximum of SPRsm60 between test start and end of test THR1 200, MJ Total Heat Release (HRRsm30) from test start until end of test, excluded contribution from ignition source TSP1 200, m2 Total Smoke Production (HRRsm60) from test start until end of test FIGRA, W/s FIre Growth RAte index defined as the highest value of the quotient between HRRsm30 excluding the contribution of ignition source and time. Threshold values HRRsm30 = 3 kW and THR = 0,4 MJ SMOGRA, cm2/s2 SMOke Growth RAte index is defined as highest value of the quotient between SPRsm60 and time, multiplied by 10 000. Threshold value SPRsm60 0,1 m2/s and TSP = 6 m2 PCS Gross calorific potential FS Flame Spread (damaged length) H Flame spread FIPEC Fire Performance of Electric Cables (1) For the product as a whole, excluding metallic materials, and for any external component (i.e. sheath) of the product. (2) s1 = TSP1 200  ¤ 50 m2 and Peak SPR  ¤ 0,25 m2/s s1a = s1 and transmittance in accordance with EN 61034-2  ¥ 80 % s1b = s1 and transmittance in accordance with EN 61034-2  ¥ 60 % < 80 % s2 = TSP1 200  ¤ 400 m2 and Peak SPR  ¤ 1,5 m2/s s3 = not s1 or s2 (3) For FIPEC20 Scenarios 1 and 2: d0 = No flaming droplets/particles within 1 200 s; d1 = No flaming droplets/particles persisting longer than 10 s within 1 200 s; d2 = not d0 or d1. (4) EN 50267-2-3: a1 = conductivity < 2,5 Ã ¼S/mm and pH > 4,3; a2 = conductivity < 10 Ã ¼S/mm and pH > 4,3; a3 = not a1 or a2. No declaration = No Performance Determined. (5) Air flow into chamber shall be set to 8 000 ± 800 l/min. FIPEC20 Scenario 1 = prEN 50399-2-1 with mounting and fixing as below FIPEC20 Scenario 2 = prEN 50399-2-2 with mounting and fixing as below (6) The smoke class declared for class B1ca cables must originate from the FIPEC20 Scen 2 test. (7) The smoke class declared for class B2ca, Cca, Dca cables must originate from the FIPEC20 Scen 1 test. (8) Measuring the hazardous properties of gases developed in the event of fire, which compromise the ability of the persons exposed to them to take effective action to accomplish escape, and not describing the toxicity of these gases.